Ford, Judge:
The suits listed in schedule “A”, attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
*236IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the articles marked “A” and initialed HG BS SL SA (Import Specialist’s Initials) by Import Specialist H. Golub B. L. Saul S. Lustig S. Alweis (Import Specialist’s Name) on the invoices covered by the protests and entries enumerated on Schedule “A” attached hereto and made a part hereof, and assessed with duty at the rate of 12% ad valorem under Item 660.90, TSUS, consist of pumps for liquids, which are not fuel injection pumps, and parts.
2. That said protests were filed under Sec. 514 of the Tariff Act of 1930, within 60 days after the liquidation of the entries, and said protests were pending for decision by this Court on June 29, 1967, the effective date of Public Law 90-36, approved June 29,1967, which amended and extended Public Law 89-241, approved October 7,1965.
3. That the merchandise covered by said entries were entered after August 31,1963 and before December 7,1965.
4. That before September 30, 1967, requests were filed with the Regional Commissioner of Customs at New York, the port of entry, for reliquidation of said entries and assessment of duty at the rate of 10% ad valorem under Item 660.94, by virtue of Sec. 36(c) of said Public Law 89-241.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated on Schedule “A” attached hereto and made a part hereof be submitted on this stipulation, the same being limited to the articles marked “A” as aforesaid.
Accepting the foregoing stipulation of facts, we find and hold that plaintiffs have complied with both section 514, Tariff Act of 1930, and the Tariff Schedules Technical Amendments Act of 1965, PL 89-241, T.D. 56511, and that said merchandise consists of pumps for liquids, which are not fuel injection pumps, and parts. Therefore, the claim in the protests that said merchandise is properly dutiable at the rate of 10 per centum ad valorem under the provisions of item 660.94, Tariff Schedules of the United States, as amended by section 36(c) of said PL 89-241 and as amended by PL 90-36, is sustained.
Judgment will be entered accordingly.